Citation Nr: 1426462	
Decision Date: 06/11/14    Archive Date: 06/16/14

DOCKET NO.  09-11 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of a fracture of the left femur, currently evaluation as noncompensable.

2.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Wishard, Counsel


INTRODUCTION

The Veteran had active military service from June 1974 to March 1978.

This matter comes before the Board of Veterans' Appeals (Board) from a July 2008 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Winston-Salem, North Carolina.  

In January 2011, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

This matter was previously before the Board in March 2011 and was remanded for further development.  It has now returned to the Board for further appellate consideration. 

The issue of entitlement to service connection for a back disability as secondary to a service-connected leg disability has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ). (See December 23, 2009 VA social worker outpatient note.)  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action. 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.



REMAND

In March 2011, the Board remanded the Veteran's increased rating claim for VA to attempt to obtain additional records and for a VA examination.  It has now been more than three years since the requested examination was performed in May 2011.  In a May 2014 brief, the Veteran's representative stated that a new examination is warranted to determine the current extent of the Veteran's disability.  The Board notes that the "mere passage of time" does not render an old examination inadequate.  Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007).  However, the Board does find that a remand and VA examination is warranted for other reasons.

The May 2011 examination report reflects that the Veteran had objective evidence of pain with active motion and that he had flexion limited to 0 to 120 degrees.  Unfortunately, the examiner did not state the degree at which the Veteran's pain began.

In addition, the examiner noted that the Veteran had instability of the knee but also noted that he had no instability.  He noted that the Veteran had mild dislocation/subluxation (abnormal tracking).  Because the examiner noted that the Veteran had both instability and no instability, his report is internally inconsistent.  Moreover, the examiner should note if an instability finding is based on subjective or objective findings.

The examiner noted that the Veteran's femur fracture in service resulted in a leg length problem.  He noted, in pertinent part, as follows:

The leg length change may have caused the left knee problem but at any rate the chondromalcia was diagnosed while in the service.  The leg length and the chondromalcia both were clearly caused by or a result of his military service. . . the Veteran's chondromalcia of the knee causes pain and decreased mobility which limits his ability to work.  Veteran has decreased ability to lift and carry as well as the mobility problems.  He is limited to light or sedentary work with lifting [from] the waist and above only.  No carrying more than about 20 pounds.  

The examiner did not state whether it is as likely as not that the Veteran's instability/dislocation/subluxation (if any) is related to the chondromalcia, the leg length discrepancy, and/or the residuals of the fracture.  (He only discussed the chondromalcia and leg length discrepancy as being related to the fracture and each other, and stated that the "knee problem" may have been caused by the leg length discrepancy.)

The Board also notes that the most recent clinical records are from 2011.  Thus, VA should attempt to obtain records, if any, from May 2011 to present.

Finally, the 2011 VA examination report reflects that the Veteran was able to perform light or sedentary work.  There is conflicting evidence as to why the Veteran was unemployed.  The Veteran reported, at the 2011 VA examination, that he stopped working more than 20 years earlier due to leg pain.  A February 2008 VA record reflects that the Veteran had been in prison from approximately 2004 to November 2007.  A July 2009 VA clinical record reflects that the Veteran reported that he was laid off from "Smithfield Chicken and BBQ."  A December 2009 VA social worker outpatient note reflects that the Veteran reported that he stopped working due to a back disability.  In Rice v. Shinseki,  22 Vet. App. 447 (2009), the Court held that a claim for TDIU, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  Regardless of the conflicting evidence, the Board finds that a claim for TDIU has been reasonably raised by the record based on the Veteran's assertions in 2011.
 

Accordingly, the case is REMANDED for the following action:

1.  Issue a VCAA notice letter for the issue of entitlement to a total rating for compensation purposes based on individual unemployability (TDIU) in accordance with 38 U.S.C.A. §§ 5102, 5103, and 5103A (West 2002), 38 C.F.R. § 3.159 (2013), and applicable legal precedent.  

2.  Request the appellant to identify all medical providers (VA and private) from whom he has received treatment for his left leg and knee since May 2011, and complete and return a provided VA Form 21-4142, Authorization and Consent to Release Information for each medical treatment provider identified.  After obtaining completed VA Forms 21-4142, attempt to obtain all identified pertinent medical records, to include VA records from May 2011 to present, and associate them with the claims file.  

3.  Schedule the Veteran for a VA examination to determine the extent of his service-connected left leg disability (residuals of a fracture of the femur).  The examiner should perform all necessary diagnostic tests, and report all clinical manifestations in detail, to include: a.) where pain begins during range of motion; b.) whether the Veteran has instability/dislocation/or subluxation of the left knee based on objective testing, and c.) if so, whether the instability/dislocation/or subluxation is as likely as not causally related to, or aggravated by, the Veteran's service-connected left leg disability.  Associate a copy of the examination report with the claims file.

4.  Following completion of the above, readjudicate the issue of entitlement to an increased compensable rating for the left leg disability of residuals of a femur fracture, and adjudicate the issue of entitlement to TDIU.  If a benefit sought is not granted, issue a Supplemental Statement of the Case and afford the appellant and his representative an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board, as appropriate for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



